DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 4, 2020 have been fully considered but they are not persuasive. 
Upon further consideration the examiner finds that while the prior art of Kuwayama does not anticipate all of the features regarding the image scenario seen in figure 4 Kuwayama continues to read upon claim 1 as presented.  Insofar as it is understood the “full image” is the image seen by the user.  The full image broken down into various pieces, i.e. sub-images and portions.  The hierarchy of these pieces is the full image is made of sub-images (limit introduced in claim 2).  Sub-images may have overlapping content (limit introduced in claim 4).  Sub-images are made of portions (limit introduced in claim 2).  Portions (within a single sub-image?) may not have overlapping content (limit introduced in claim 1).  The situation of lapping content, as seen in the instant application figure 4, in not claimed until claim 4.  One could consider various portions of Kuwayama’s image, which do not overlap, as reading on the limitations of claim 1, as set forth below.  Thus, Kuwayama continues to read on claim 1, since it would be inappropriate for the examiner to include features from the specification not recited in the claim since it has been held although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further new art Tanaka (and/or Yamanka) in the same art teach the elements seen in the instant application figure 4 as claimed in claim 4 and provides a motivation to have a first and second sub-image .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 32 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 32 “wherein a first edge of the first sub-image of the full image corresponds to a second edge of the second sub-image of the full image” particularly “corresponds” has clarity issues.  It is unclear what this correspondence entails, as it could mean collinear or parallel (with lapping or separation of sub-images) or immediately adjacent.  For purposes of examination the examiner will interpret if the first and second edges are in the full image the first edge sufficiently “corresponds” to the second edge to read on the limitation.  (It is noted that this correspondence is inherent given other limitations.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Regarding claim 1 Kuwayama disclose an augmented reality (AR) device (title e.g. figures 1-3) comprising: a holographic optical element (e.g. hologram 100 or 35) including a recorded optical function (axiomatic); and a projector to emit light toward the HOE (e.g. display means 9), the HOE to reflect the light based on the recorded optical function to produce a full image corresponding to content perceivable by a user viewing the reflected light from within an eyebox (see figures 1-3), a first portion (annotated figure 1 below a first portion of images seen the user) of the full image viewable from a first location within the eyebox (e.g. portion of retina that sees that portion), a second portion (annotated figure 1 below a second portion of images seen the user) of the full image viewable from a second location within the eyebox (e.g. portion of retina that sees that portion), the first portion of the full image not viewable from the second location, the second portion of the full image not viewable from the first location (see annotated figure 1 below), the first portion including different content than the second portion that is non-repeating between the first and second portions (see annotated figure 1 below).
[AltContent: rect][AltContent: rect][AltContent: textbox (full image)][AltContent: textbox (2nd sub-image)][AltContent: textbox (1st sub-image)][AltContent: textbox (1st portion)][AltContent: rect][AltContent: roundedrect][AltContent: rect][AltContent: textbox (2nd portion)]
    PNG
    media_image1.png
    131
    158
    media_image1.png
    Greyscale

Figure 1.  Annotated version of Kuwayama figure 4A


Regarding claim 2 Kuwayama discloses the AR device as defined in claim 1, as set forth above. Kuwayama further discloses wherein the full image is composed of portions of the light associated with different ones of a plurality of sub-images (axiomatic), the HOE to reflect the light based on the recorded optical function (as set forth above) so that chief light rays for the plurality of sub-images 
[AltContent: textbox (Converging rays reflected by HOE that have a focal point behind eye)][AltContent: textbox (eyebox)][AltContent: rect]
    PNG
    media_image2.png
    116
    92
    media_image2.png
    Greyscale

Figure 2.  Annotated portion of Kuwayama figure 2.


Regarding claim 3 Kuwayama discloses the AR device as defined in claim 2, as set forth above. Kuwayama further discloses wherein a first sub-image of the plurality of sub-images includes the first portion of the full image and a second sub-image of the plurality of sub-images includes the second portion of the full image (see annotated figure 1 above).
Regarding claim 5 Kuwayama discloses the AR device as defined in claim 1, as set forth above. Kuwayama further discloses wherein the HOE is transparent (inherent for a head-up device).
Regarding claim 30 Kuwayama discloses the AR device as defined in claim 1, as set forth above. Kuwayama further discloses wherein a first set of portions (see annotated figure 3 below) of the full image viewable from the first location correspond to a first region of a perceived image (inherent given layout of set of portions), and a second set of portions of the full image viewable from the second location correspond to a second region of the perceived image, the first region being shifted relative to the second region within the perceived image (inherent given layout of image, i.e. left side versus right side, as seen in annotated figure 3 below).
[AltContent: textbox (2nd sub-image w/ a set of portions)][AltContent: connector][AltContent: textbox (additional sub-images in a 2D array)][AltContent: rect][AltContent: connector][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: textbox (1st sub-image w/ a set of portions)][AltContent: rect][AltContent: rect][AltContent: roundedrect]
    PNG
    media_image1.png
    131
    158
    media_image1.png
    Greyscale

Figure 3.  Annotated version of Kuwayama figure 4A



Regarding claim 32 Kuwayama discloses the AR device as defined in claim 3, as set forth above.  Further regarding “wherein a first edge of the first sub-image of the full image corresponds to a second edge of the second sub-image of the full image” – this limit is interpreted inherent as set forth in the 112 section above.
Regarding claim 33 Kuwayama discloses the AR device as defined in claim 3, as set forth above.  Kuwayama further discloses wherein the first sub-image and the second sub-image have different widths (see annotated figure 4 below).
[AltContent: textbox (2nd sub-image w/ a different width)][AltContent: rect][AltContent: textbox (1st sub-image )][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: roundedrect]
    PNG
    media_image1.png
    131
    158
    media_image1.png
    Greyscale

Figure 4.  Annotated version of Kuwayama figure 4A



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 7-9 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. US Patent 5,379,132, of record, in view of Tanaka foreign patent JP2002290966.
Regarding claim 4 Kuwayama discloses the AR device as defined in claim 3, as set forth above.  Kuwayama does not disclose wherein the first sub-image and the second sub-image include repeating content represented in the full image.
Tanaka teaches a display system (title e.g. figures 1a-c) that includes a full image (e.g. 11, 13 & 15) made of multiple sub-images (e.g. from projectors A, B, C and/or D) that includes overlapping portions (e.g. 12, 14a-b & 16a-c) for the purpose of generating a high definition full image (inter alia abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the AR device as disclosed by Kuwayama to have the first sub-image and the second sub-image include repeating content represented in the full image as taught by Tanaka for the purpose of generating a high definition full image.

Regarding claims 7, 25-26 and 28-29 Kuwayama discloses an augmented reality (AR) device (title e.g. figures 1-3) comprising: a projector (e.g. display means 9) to project light associated with first and second sub-images, the first and second sub-images corresponding to distinct regions of a full image produced by the light (see annotated figure 1 above); and a holographic optical element (e.g. hologram 100 or 35) including an optical function recorded therein (axiomatic), the HOE to reflect the first and second sub-images toward an eyebox based on the optical function (see figures 1-3), the first sub-image 
Kuwayama does not disclose the third content corresponds to the second portion of the perceived image, as required by claim 7; wherein the perceived image is different from the full image, as recited in claim 25; wherein the full image includes repeating portions from the perceived image, as recited in claim 26; wherein the first sub-image corresponds to a first contiguous area of the perceived image, and the second sub-image corresponds to a second contiguous area of the perceived image, the second contiguous area of the perceived image overlapping the first contiguous area of the perceived image, as recited in claim 28; and wherein the full image includes a plurality of sub-images, the plurality of sub-images including the first sub-image and the second sub-image, a resolution of the perceived image corresponds to a total size of non-repeating content across all sub-images in the plurality of sub-images of the full image, as recited in claim 29.
Tanaka teaches a display system (title e.g. figures 1a-c) that includes a full image (e.g. 11, 13 & 15) made of multiple sub-images (e.g. from projectors A, B, C and/or D), i.e. the full image, that includes contiguous overlapping portions (e.g. 12, 14a-b & 16a-c) having the same/corresponding content for the purpose of generating a high definition perceived image (inter alia abstract).  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the AR device as disclosed by Kuwayama to have the third content corresponds to the second portion of the perceived image, as required by claim 7; wherein the perceived image is different from the full image, as recited in claim 25; wherein the full image includes 

Regarding claim 8 Kuwayama as modified by Tanaka discloses the AR device as defined in claim 7, as set forth above. Kuwayama further discloses wherein the full image is composed of portions of the light associated with the first and second sub-images (see annotated figure 3 above).
Regarding claim 9 Kuwayama as modified by Tanaka discloses the AR device as defined in claim 7, as set forth above. Kuwayama further discloses wherein the HOE is to reflect the light based on the optical function so that chief light rays for the first and second sub-images converge to a point behind a pupil of the user viewing the perceived image from the eyebox (see annotated figure 2 above).
Regarding claim 27 Kuwayama as modified by Tanaka discloses the AR device as defined in claim 7, as set forth above. Kuwayama further discloses wherein the first and second sub-images correspond to adjacent regions of the full image on the HOE (see annotated figure 3 above).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al. US Patent 5,379,132, of record, in view of Tremblay et al. US Patent Application Publication 2016/0033771, of record.

Tremblay teaches an AR device (title e.g. figure 5) comprising: a holographic optical element (e.g. holographic transflector 204); and a projector to emit light toward the HOE (implicit that a projector generates projected light 207 and 302), the HOE to reflect the light (see figure 5) based on the optical function to produce a full image corresponding to content perceivable by a user viewing the reflected light from within an eyebox (axiomatic); and further teaches further including: a frame wearable by the user (abstract e.g. figures 1A-B e.g. glasses 101), the frame to support the projector (e.g. scanning mirror or panel microdisplay projector 102); and an eyepiece lens within the frame, the HOE positioned on the eyepiece lens (inter alia paragraph [0165] “… layer of holographic material is coated onto one of the lenses of the glasses 101”) for the purpose of having the AR display in a portable head worn form (inter alia abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the AR device as disclosed by Kuwayama to have it further including: a frame wearable by the user, the frame to support the projector; and an eyepiece lens within the frame, the HOE positioned on the eyepiece lens as taught by Tremblay or the purpose of having the AR display in a portable head worn form.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamanaka US Patent Application Publication 2002/0054275; which teaches a similar display system using sub-images with lapping portions, see e.g. figures 1 and 14, similar to Tanaka.  Yamanaka further teaches the overlapping portions may have different widths, however Yamanaka fails to teach the sub-images themselves having different widths.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                    March 24, 2021